DISMISS and Opinion Filed April 2, 2020




                                  S   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-19-00887-CR
                              No. 05-19-00888-CR
                       JAMES JACKSON, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

              On Appeal from the 265th Judicial District Court
                           Dallas County, Texas
             Trial Court Cause Nos. F19-40432-R & F19-40433-R

                        MEMORANDUM OPINION
               Before Justices Myers, Partida-Kipness, and Reichek
                            Opinion by Justice Reichek
      James Jackson filed a March 13, 2020 pro se motion asking the Court to

dismiss his appeals after his appointed counsel filed an Anders brief and motion to

withdraw as counsel in each appeal. See Anders v. California, 386 U.S. 738 (1967).

      Construing these documents together, we conclude that rule of appellate

procedure 42.2(a)’s requirements have been met. See TEX. R. APP. P. 42.2(a). We

dismiss the appeals. See TEX. R. APP. P. 43.2(f). Counsel’s motions to withdraw are

denied as moot. See Montgomery v. State, No. 03–13-00454-CR, 2013 WL 6665050,
at *1 (Tex. App.—Austin Dec. 11, 2013, no pet.) (mem. op., not designated for

publication).



                                       /Amanda L. Reichek/
Do Not Publish                         AMANDA L. REICHEK
TEX. R. APP. P. 47.2(b)                JUSTICE
190887F.U05




                                    –2–
                                 S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

JAMES JACKSON, Appellant                    On Appeal from the 265th Judicial
                                            District Court, Dallas County, Texas
No. 05-19-00887-CR         V.               Trial Court Cause No. F19-40432-R.
                                            Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                Reichek. Justices Myers and Partida-
                                            Kipness participating.

      Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered April 2, 2020




                                      –3–
                                 S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

JAMES JACKSON, Appellant                    On Appeal from the 265th Judicial
                                            District Court, Dallas County, Texas
No. 05-19-00888-CR         V.               Trial Court Cause No. F19-40433-R.
                                            Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                Reichek. Justices Myers and Partida-
                                            Kipness participating.

      Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered April 2, 2020




                                      –4–